Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 7-10, filed November 24, 2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Response to Amendment
The amendment submitted November 24, 2021 has been accepted and entered.  Claims 1-5, 8 are amended. No claims are cancelled.  No new claims are added.  Thus, claims 1-11 are examined.  
Allowable Subject Matter
Claims 1-11 are allowable over the prior art. 
Independent claim 1, is allowable based on applicant’s remarks dated November 24, 2021 regarding a biochip for fluorescence measurement comprising: multiple protruding portions formed on a second surface of the transparent substrate opposite to the first surface, the multiple protruding portions corresponding one-to-one with the multiple microlenses and extending away from the multiple microlenses; and a fluorescence measurement site formed at a top portion of each protruding portion, wherein the transparent substrate, the multiple microlenses and the multiple protruding portions are integrally made of glass, silicon, a single crystal, transparent ceramics, or a resin material, as claimed in combination with the rest of the claim limitations, so as to reduce optical noise in fluorescence measurement.
Claims 2 and 3 were objected to in the previous Office Action dated as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations 
Claims 4-11 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/